—In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Queens County (Golia, J.), dated October 30, 1997, as denied his motion for partial summary judgment on the issue of liability pursuant to Labor Law § 240 (1).
Ordered that the order is affirmed insofar as appealed from, with one bill of costs to the respondents SJS Construction Co., Inc., and Bravo Demolition Corp.
The Supreme Court properly denied the plaintiffs motion for partial summary judgment on the issue of liability under Labor Law § 240 (1) since a question of fact exists as to the manner in which the subject accident occurred (see, Groves v Land’s End Hous. Co., 80 NY2d 978; Xirakis v 1115 Fifth Ave. Corp., 226 AD2d 452). Rosenblatt, J. P., O’Brien, Altman and Friedmann, JJ., concur.